Citation Nr: 0106200	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  97-20 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the left knee and tarsal right foot, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased (compensable) rating 
conversion reaction.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right great toe 
dislocation.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
asthma

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
emphysema.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypertension.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic tinnitus.

8.  Entitlement to service connection for left rib fracture.

9.  Entitlement to service connection for injury to the right 
knee.

10.  Entitlement to service connection for third degree burns 
on the hands and face.

11.  Entitlement to service connection for tumor on the right 
side of rib cage (claimed as cancer).

12.  Entitlement to service connection for laceration of the 
chin.

13.  Entitlement to service connection for chronic 
respiratory disability to include asthma, emphysema status 
post thoracotomy, pain right side of chest, chronic 
bronchitis, chronic sinusitis and allergies.

14.  Entitlement to service connection for cardiovascular 
renal disease (claimed as chest pain) to include 
hypertension.

15.  Entitlement to service connection for tinnitus.

16.  Entitlement to service connection for musculoskeletal 
pain and pain in shoulder and behind neck (also claimed as 
osteoarthritis and/or septic arthritis of the right 
shoulder).

17.  Entitlement to service connection for chronic stomach 
pain.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and E.F.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1951 to 
August 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a decision dated in September 1996, the RO 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for asthma, emphysema, high blood pressure and chronic 
tinnitus.  In a decision dated in January 1998, the RO denied 
increased evaluations for osteoarthritis of the left knee and 
tarsal right foot as well as conversion reaction.  The RO 
also declined to reopen a claim for service connection for 
right great toe dislocation, and denied service connection 
for left rib fracture, injury to the right knee, third degree 
burns on hands and face, tumor right side of rib cage, 
laceration of the chin, chronic respiratory disability 
(including asthma, emphysema status post thoracotomy, pain 
right side of chest, bronchitis, sinusitis and allergies), 
cardiovascular renal disease (to include chest pain and 
hypertension), musculoskeletal pain (including pain in 
shoulder and behind neck, osteoarthritis and septic 
arthritis) and chronic stomach pain.

The Board notes that, by means of a VA Form 9 filing received 
by the RO in July 1997, the appellant placed on appeal the 
claims for entitlement to compensation under 38 U.S.C.A. § 
1151 for asthma, emphysema, hypertension and chronic 
tinnitus.  In a VA Form 9 filing received in January 2001, he 
indicated his desire to appeal all the issues listed on the 
RO's February 2000 Statement of the Case (SOC).  However, he 
also appeared to argue that his claimed chronic respiratory 
disability (including pain right side of chest, bronchitis, 
sinusitis and allergies), cardiovascular renal disease 
(including chest pain), tinnitus, musculoskeletal pain 
(including pain in shoulder and behind neck, osteoarthritis 
and septic arthritis) and chronic stomach pain were a 
"direct result" of VA's failure to properly diagnose him.  
See generally VA O.G.C. Prec. Op. No. 5-2001 (Feb. 5, 2001).  
The Board has carried over to the title page the issues 
listed by the RO in the February 2000 SOC, but defers comment 
regarding the jurisdictional aspects of these claims pending 
completion of the requested Travel Board hearing addressed in 
the remand below.

The Board further notes that, by letter received in July 
1997, the appellant's representative appears to have raised 
the issue of entitlement to a total disability rating based 
upon individual unemployability due to service connected 
disability (TDIU).  This claim is also referred to the RO for 
appropriate action.


REMAND

In the VA Form 9 filing received in January 2001, the 
appellant requested a personal hearing before a member of the 
Travel Board at the New York, NY RO regarding his recently 
appealed claims.  

Accordingly, this case is REMANDED for the following:

The RO should schedule the appellant for a Travel 
Board hearing at the New York, NY RO.  Notice 
should be sent to the appellant and his 
representative, in accordance with applicable 
regulations.

Following completion of this action, the RO should review the 
claim.  Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





